--------------------------------------------------------------------------------

Exhibit 10.1
 
Consulting Agreement
 
This Consulting Areement (this “Agreement”) is made and entered into this  4th
day of  August, 2008, (the “Effective Date”) by and between, Lowell
Schultz.,(the “Consultant”), and Virtual Payment Solutions, Inc., whose address
is set forth below on the signature page to this Agreement (the “Company”).
 

 1.           The Company hereby engages Consultant to provide the Company with
general advice and consulting services all as more particularly described on
Schedule A adjacent to the caption “Services” (the “Services”).  The Services
will commence as of the effective date, and continue thereafter for a term set
forth on Schedule A adjacent to the caption “Term and Termination” (the
“Term”).   Consultant accepts the engagement subject to all of the terms and
conditions herein.
2.           This engagement is part-time, and as such, Consultant will provide
the Services when and as requested by the Company from time to time at mutually
agreeable times and places.  Consultant shall be free to provide services to
other companies during the Term, provided that such services do not conflict
with, or impair Consultant’s ability to provide the Services to the Company.
3.           Consultant shall be compensated for the Services rendered pursuant
to this Agreement as described on Schedule A adjacent to the caption
Compensation.
4.           The Company shall furnish Consultant with all information that is
reasonably necessary for Consultant to perform the Services.  All such
information provided by or on behalf of the Company shall be complete and
accurate, not misleading, and Consultant shall be entitled to rely upon the
accuracy and completeness of all such information without independent
verification.
5.           Each Party hereto shall indemnify and hold harmless the other from
and against any and all losses, claims, damages, or liabilities to which that
party may become subject, arising in any manner out of or in
    connection with the subject matter of this Agreement that are caused by the
indemnifying party, unless it is finally judicially determined that such losses,
claims, damages, or liabilities resulted directly from the gross negligence, the
willful misconduct, or the criminal acts of the indemnified party, and shall
reimburse the indemnified party immediately upon demand for any legal or other
expenses reasonably incurred by the indemnified party in connection with
investigating, preparing to defend, or defending any lawsuits, claims, or other
proceedings arising in any manner hereunder; provided, however, that in the
event a final judicial determination is made that the indemnified party’s
damages arose out of the indemnified party’s gross negligence, willful
misconduct, or criminal acts, the indemnified party will remit to the
indemnifying party any amounts reimbursed under this subparagraph.  The Company
and Consultant agree that if any indemnification or reimbursement sought
pursuant to the proceeding is finally judicially determined to be unavailable
for a reason other than the gross negligence or the willful misconduct of
Consultant or any of its controlling persons, affiliates, employees, or agents,
as the case may be, then, whether or not Consultant is the indemnified party,
the Company and Consultant shall contribute to the losses, claims, damages,
liabilities, and expenses for which such indemnification or reimbursement is
held unavailable in such proportion as is appropriate to reflect the relative
benefits to the Company on the one hand, and Consultant on the other hand, in
connection with the transactions to which

 
 
 
 
Page 1 of 4

--------------------------------------------------------------------------------

 
 
 
 

such indemnification or reimbursement relates, and other equitable
considerations; provided, however, that in no event shall the amount to be
contributed by Consultant pursuant to this paragraph 6 exceed the amount of
consulting fees actually received by Consultant hereunder.
6.            As used herein: “Confidential Information” means information,
other than Trade Secrets, that is of value to its owner and is treated by its
owner as confidential, including, but not limited to, any data or information
defined herein as a Trade Secret, but which is determined by a court of
competent jurisdiction not to rise to be a trade secret under applicable law;
“Proprietary Information” means Confidential Information and Trade Secrets; and
“Trade Secrets” means information without regard to form, including but not
limited to, technical or non-technical data, formulas, patterns, compilations,
programs, devices, methods, techniques, drawings, processes, financial data,
financial plans, product plans, or a list of actual or potential customers or
suppliers, which: (a) derives economic value, actual or potential, from not
being generally known to, and not being readily ascertained by proper means by,
other persons who can obtain economic value from its disclosure or use; and (b)
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.  Consultant acknowledges and agrees that all Proprietary
Information of the Company, and all physical embodiments thereof, are
confidential to and shall be and remain the sole and exclusive property of the
Company and that any Proprietary Information produced by Consultant during the
Term shall be considered “work for hire” as such term is defined in 17
U.S.C. Section
   
101, the ownership and copyright of which shall be vested solely in the
Company. 
7.           Consultant agrees that all Proprietary Information of the Company
received or developed by Consultant as a result of Consultant’s engagement
herunder will be held in trust and strict confidence.  Except as contemplated by
the terms hereof or as required by applicable law or pursuant to an order
entered, or subpoena issued, by a court of competent jurisdiction, Consultant
shall not disclose Proprietary Information of the Company to any third party,
other than to potential acquisition targets, strategic partners, or investors,
who have executed a non-disclosure agreement restricting use of such Proprietary
Information for the sole purpose of evaluating the Company for a possible
transaction.
8.           Consultant will not, without the Company’s prior written consent,
either directly or indirectly, on Consultant’s own behalf or in the service or
on behalf of others, solicit, divert, or hire away, or attempt to solicit,
divert, or hire away, any person employed by the Company, whether or not such
employee is a full-time or a temporary employee of the Company and whether or
not such employment is pursuant to written agreement and whether or not such
employment is at will.
9.           The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement which shall remain in full force and effect.
10.           This Agreement shall not be amended or modified, except in writing
signed by each of the parties, and shall be governed by and construed in
accordance with the laws of the State of Arizona.  This Agreement may be signed
in one or more counterparts all of which taken together are one and same
document.

 
 
In witness whereof, duly authorized officers of the Company and Consultant have
executed this Agreement as of the Effective Date.
 
 
 
Page 2 of 4

--------------------------------------------------------------------------------

 
 


Lowell Schultz
1605 Renaissance Commons Blvd, #228
Boynton Beach, Fl 33432
 
Virtual Payment Solutions, Inc.
1180 SW 36th Ave., #204
Pompano Beach, Fl 33069
 
By:                                                              
 
      
By:                                                              
Lowell Schultz, Consultant
 
     David Rappa, Pres.



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Page 3 of 4

--------------------------------------------------------------------------------

 
 SCHEDULE A
 




Services:
Product marketing services for payment gateway and wireless terminals
 
Term and Termination:
      This Agreement is for a period of 6 months
 
 
 
Payment for
Services to be rendered
       $2600 per month paid on 15th and 30th
 
 
 
 
Additional Services included
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Page 4 of 4 

--------------------------------------------------------------------------------